Title: To George Washington from Joseph Reed, 24 October 1777
From: Reed, Joseph
To: Washington, George



Blue Bell 7 Miles from Philada on the Chester Road Oct. 24. 1777 ½ after 12 oClock
Dear Sir

We came down this Morning to the Edge of the Meadows & in View of the Bank which is the Road of Communication but Genl Potter with a few Horsemen having alarm’d the Enemy who were then working at some little Breastwork on which they sent out a large Detachment made it unsafe for us to remain longer on this Ground. We have certain Intelligence that last Night a Body of the Enemy recross’d Schuylkill at the Middle Ferry advanced as far as the Woods where all the Roads meet & there remain how large we cannot find. They are also busily at Work on the Bridge at that Place which will be compleated this Day.
Our Intelligence of the Fort yesterday is truly glorious ⟨mutilated⟩ Enemy advanced with their Shipping whether above the lower Frize or not cannot say but rather think it was above—however they have lost 4—one was sunk & three others set on Fire—the largest was the Augusta of 64 Guns. The Account from Redbank is equally pleasing. The Hessians attempted to storm it & failed having 300 killed wounded & Prisoners among the former a General Officer who sollicited the Command out of his Turn. Another principal Officer wounded & a Prisoner. These Accounts we have from several Person[s] who were Spectators of the burning Ships—of the other Transactions from an Officer of theirs who was last Night at 2 Houses where we were this Day & from an English Serjeants Wife who was left sick at Chester & is now at Darby. The Information farth[e]r adds that a second Attempt was to be made on Redbank by the British Grenadiers. 2000 Men having cross’d for that Purpose—The Liverpool Man of War was another of the Ships. Seventy Men perish’d in the Augusta & many in each of the others. As farther Intelligence occurs shall transmit it & am D. Sir most Affectly & sincerely Yours

J. Reed



We are proceeding with Genl Potter below Darby to do the needful with Respect to the Cattle &c.

